Case: 18-11400      Document: 00515043673         Page: 1    Date Filed: 07/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-11400                             FILED
                                  Summary Calendar                       July 22, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARY E. LAROCK, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-44-1


Before KING, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gary E. Larock, Jr., pleaded true to violating the terms of his supervised
release from his conviction for failure to register as a sex offender, and the
district court sentenced him to 24 months of imprisonment and a 180-month
term of supervised release. On appeal, he argues that the district court plainly
erred by imposing, without explanation, a standard condition of supervised
release requiring that he “permit a probation officer to visit [him] at any time


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11400     Document: 00515043673     Page: 2   Date Filed: 07/22/2019


                                  No. 18-11400

at home or elsewhere and permit confiscation of any contraband observed in
plain view of the probation officer.”
      As Larock concedes, our review is for plain error only. See United States
v. Salazar, 743 F.3d 445, 448 (5th Cir. 2014). We recently rejected materially
indistinguishable arguments on plain error review. See United States v.
Cabello, 916 F.3d 543, 544 (5th Cir. 2019). Thus, the judgment of the district
court is AFFIRMED.




                                        2